Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 1 of 6                    PageID 392



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JOHN DOE,

        Plaintiff,                                             Docket No. 2:19-cv-02336-JTF

v.

RHODES COLLEGE.

        Defendant.


     PLAINTIFF’S MOTION FOR PROTECTIVE ORDER AND INCORPORATED
               MEMORANDUM OF LAW IN SUPPORT THEREOF


        COMES NOW the Plaintiff, John Doe (hereinafter “Plaintiff”), by and through counsel,

and files this Motion for Protective Order and incorporated Memorandum of Law in Support

thereof, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure. In support of his motion,

Plaintiff states as follows:

                                       I. Statement of Facts

        1.      On May 29, 2019, Plaintiff filed his Complaint alleging gender discrimination in

violation of Title IX of the Civil Rights Act of 1964 and for breach of contract under Tennessee

law. (Dkt. No. 1).

        2.      On the same day, Plaintiff filed his Application for Temporary Restraining Order

and Preliminary Injunction alleging that he would suffer irreparable harm in the form of lost

educational opportunities as well as the damage to reputation should the Court withhold

injunctive relief until full discovery and a trial is completed. (Dkt. No. 5).
Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 2 of 6                     PageID 393



       3.      On June 5, 2019, Plaintiff filed his Amended and Supplemental Application for

Temporary Restraining Order and Preliminary Injunction (Dkt. No. 21) to include a count for

Breach of Contract against Rhodes College (hereinafter “Defendant”, “Rhodes” or “Rhodes

College”). In his Amended and Supplemental Application for Temporary Restraining Order and

Preliminary Injunction, Plaintiff specifically asked that Rhodes College be enjoined from

enforcing its decision to expel Plaintiff pending the outcome of this suit; and that presuming

Plaintiff completes all remaining graduation requirements, that Rhodes be enjoined from refusing

to confer his degree in May 2019 as scheduled, with the caveat that the degree may be rescinded

should Plaintiff prove unsuccessful in this suit, consider testimony and argument so as to rule

prior to the commencement of the Fall 2019 semester as Plaintiff seeks to return to school in

order to finish his remaining credits for graduation.

       4.      A hearing was held on Plaintiff’s First Motion for Temporary Restraining Order

(Dkt. No. 5) and Plaintiff’s Amended Motion for Temporary Restraining Order (Dkt. No. 21) on

June 14, 2019, after which an Order was entered Granting in Part and Denying in Part Plaintiff’s

Request for a Temporary Restraining Order (Dkt. No. 33).

       5.      Specifically, this Court found that Plaintiff’s request that this Court enjoin

Defendant from enforcing its decision to expel Plaintiff pending the outcome of this suit should

be GRANTED. (Dkt. No. 33 at pp. 7-10.) However, during argument at the hearing on

Plaintiff’s request for a temporary restraining order, Defendant raised several defenses to the

issue of conferring the degree that this Court found sufficient to deny the conferral of the degree

“at this time,” presumably reserving a further determination on those issues for the preliminary

injunction hearing. (Id. at 13.) Impediments to the conferral of Plaintiff’s degree cited by

Defendant include that Plaintiff has not turned in at least one assignment; that Plaintiff’s grades




                                                 2
Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 3 of 6                         PageID 394



remain to be calculated; and that Plaintiff has a second misconduct allegation that needs to be

resolved (“the Second Misconduct Claim”), which is the subject of Plaintiff’s Supplemental

Application for Preliminary Injunctive Relief. (See generally Docket No. 39.). A hearing is

currently scheduled on the Plaintiff’s Supplemental Application for Preliminary Injunctive Relief

for July 18, 2019.

       6.      On June 25, 2019, counsel for Plaintiff received correspondence from counsel for

Defendant, stating in part that, although the Court had temporarily enjoined Defendant from

enforcing its decision to expel Plaintiff pending the outcome of this litigation, Defendant

unilaterally changed Plaintiff’s student status at Rhodes to “interim suspension status” based on

the Second Misconduct Claim arising out of actions by Plaintiff that allegedly occurred on or

about February 8, 2019.

       7.      In preparation for the hearing on Plaintiff’s Supplemental Application for

Preliminary Injunctive Relief, Defendant has noticed Plaintiff’s deposition. Plaintiff’s expressed

concern, and the subject of the instant Motion for Protective Order, is that Defendant has stated

its intention to inquire into Plaintiff’s current employment status, and to ultimately issue a

subpoena, and depose Plaintiff’s current employer, pursuant to Fed. R. Civ. P. 30(b)(6).

       8.      Upon information and belief, Plaintiff’s current employer is not currently aware

of the full scope, or sensitivity, of the current litigation. In fact, Plaintiff has specifically sought

leave from this Court to proceed in this litigation under a pseudonym, due to his fear of personal

embarrassment, humiliation, and psychological trauma, and he has further stated that the harm to

Plaintiff would be compounded by the publication of his identity. (See Dkt. No. 18, pp. 1-2).

       9.       If Defendant is allowed to unnecessary question Plaintiff’s current employer,

who will have no contemporaneous information relevant to this litigation, Plaintiff may likely




                                                   3
Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 4 of 6                     PageID 395



suffer irreparable injuries by the loss of employment, reputation, and educational and other

career opportunities, not readily compensable by money damages. See Ritter v. Okla. City Univ.,

2016 U.S. Dist. LEXIS 60193, at *8 (W.D. Okla. May 6, 2016).

                                         II. Law and Argument

       A district court may grant a protective order under Fed. R. Civ. P. 26(c) to prevent

"annoyance, embarrassment, oppression, or undue burden or expense." Platt v. Bd. of Comm'rs

on Grievs. & Discipline of the Ohio Supreme Court, 894 F.3d 235, 243 (6th Cir. 2018). The

district court's decision to grant a protective order is reviewed under the deferential abuse of

discretion standard. Samad v. Jenkins, 845 F.2d 660, 663 (6th Cir. 1988) (citing Davis v.

Marathon Oil Co., 528 F.2d 395 (6th Cir. 1975)). An abuse of discretion occurs only if the

appellate court is "left with a definite and firm conviction that [the district court] committed a

clear error of judgment." In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528 (6th Cir. 2008)

(alteration in original) (quoting Conwood Co., L.P. v. U.S. Tobacco Co., 290 F.3d 768, 781 (6th

Cir. 2002)). An example of annoying, embarrassing, oppressing discovery is when the requesting

party’s information is simply "unnecessary" since the court could evaluate the merits of

requesting party’s claims "without regard for evidentiary support." Platt v. Bd. of Comm'rs on

Grievs. & Discipline of the Ohio Supreme Court, 894 F.3d 235, 243 (6th Cir. 2018). Similarly,

this Court has recognized that discovery requests to current employers could be used as a means

to harass a plaintiff, especially if there is no indication of an appropriate motive. See Stewart v.

Orion Fed. Credit Union, 285 F.R.D. 395, 400 n.6 (W.D. Tenn. 2012).

        In the present case, Defendant has expressed their intention to deposed Plaintiff in

preparation for the hearing on Plaintiff’s Supplemental Application for Preliminary Injunctive

Relief, and during that deposition Defendant has expressed its intention to question Plaintiff




                                                 4
Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 5 of 6                      PageID 396



about his current employer. Thereafter, Defendant has expressed its intention to issue a

subpoena, and depose Plaintiff’s current employer, pursuant to Fed. R. Civ. P. 30(b)(6).

       It is unclear what, if any, relevant information Defendant is seeking to garner from

Plaintiff’s current employer, as Plaintiff was not employed by his current employer during any

part of the time frame relevant to this litigation. As such, Plaintiff contends that the only reason

Defendant is choosing to not only contact Plaintiff’s current employer, but to subject them to an

intensive line of questioning, pursuant to Fed. R. Civ. P. 30(b)(6), would be to subject Plaintiff to

"annoyance, embarrassment, oppression, or undue burden or expense." Specifically, if Plaintiff’s

current employer is brought into this litigation, Plaintiff may likely be subject to unnecessary

scrutiny within his current employment, which could lead to a damaged reputation and reduced

employment opportunities. Consequently, Plaintiff’s requests this court enter a protective order

preventing Defendant from inquiring into the identity of Plaintiff’s current employer, or

attempting to contact Plaintiff’s current employer, in any way.

                                            III. Conclusion

       For the foregoing reasons, Plaintiff asks the Court to enter a protective order preventing

Defendant from inquiring into the identity of Plaintiff’s current employer, or attempting to

contact Plaintiff’s current employer, in any way, and that this Court order any further relief to

which Plaintiff may prove he is entitled.

                                                Respectfully submitted,

                                                BLACK MCLAREN JONES
                                                RYLAND & GRIFFEE PC

                                                _/s/ Christopher M. Williams____
                                                Brice M. Timmons (#29582)
                                                Megan E. Arthur (#25243)
                                                Christopher M. William s(#36256)
                                                530 Oak Court Drive, Suite 360



                                                   5
Case 2:19-cv-02336-JTF-tmp Document 49 Filed 07/03/19 Page 6 of 6                    PageID 397



                                            Memphis, Tennessee 38117
                                            (901) 762-0535 – Phone
                                            (901) 762-0539 – Facsimile
                                            btimmons@blackmclaw.com
                                            marthur@blackmclaw.com
                                            cwilliams@blackmclaw.com
                                            Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on Defendant via the Court’s

ECF system on this the 3rd day of July, 2019.



                                                    /s/ Christopher M. Williams__________



                           CERTIFICATE OF CONSULTATION

       I hereby certify that Plaintiff’s counsel has consulted with Defendant’s counsel on the 2nd

day of July, 2019, via e-mail regarding the relief sought in this motion. Counsel have been

unable to come to an agreement regarding the relief sought.



                                                    /s/ Christopher M. Williams__________




                                                6
